Beck, P. J.
1. The court did not err in overruling the demurrer to the answers of the defendants.
2. Under the evidence in the case, the court did not err in refusing an interlocutory injunction.
*72No. 8924.
December 13, 1932.
Charles W. Anderson, for plaintiff.
J. L. Mayson, C. 8. Winn, J. C. Savage, Haas & Gambrell, Edgar Chambers Jr., Chadbourne Sianchfield & Levy, Louclcs & Cullen, and H. G. Holchlciss, for defendant.

Judgment affirmed.


All the Justices concur, except Russell, O. J., disqualified.